Citation Nr: 0504694	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether a timely substantive appeal was received to 
complete an appeal on the issue of reopening a claim for 
revocation of the forfeiture of the appellant's right to 
Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002).

2.  Whether new and material evidence has been received to 
reopen a claim for revocation of the forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served on active duty from February 1941 to 
April 1946.  He was not under military control from January 
1943 to April 1945.  He had no recognized guerilla service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2001 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  By decision dated in June 1955, forfeiture was declared 
against the appellant for knowingly making false statements 
and certifications regarding the assistance he rendered to an 
enemy of the United States in his claim for benefits under 
the laws administered by VA.

2.  The last final decision denying the appellant's 
application to reopen a claim for revocation of forfeiture of 
the appellant's right to VA benefits under the provisions of 
38 U.S.C.A. § 6103(a) (West 2002) was rendered by the Board 
in November 1989.

3.  By rating decision dated June in June 2001, the RO denied 
the appellant's May 2000 application to reopen the claim for 
revocation of the forfeiture of the appellant's right to 
Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002); a letter 
dated June 1, 2001, notified the appellant of this 
determination.

4.  The appellant filed a timely notice of disagreement to 
the June 2001 decision in October 2001; he was furnished a 
statement of the case in March 2002.

5.  A substantive appeal filed by the appellant to the June 
2001 decision was mailed to the RO on June 3, 2002.

6.  Evidence submitted since the November 1989 Board decision 
denying the appellant's application to reopen a claim for 
revocation of the forfeiture of the appellant's right to 
Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the 
appellant has submitted a timely substantive appeal to the 
June 2001 decision that denied reopening the appellant's 
claim for revocation of the forfeiture of his right to 
Department of Veterans Affairs (VA) benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002).  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004).

2.  The November 1989 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004). 

3.  Evidence received since the November 1989 Board decision 
is not new and material and the appellant's claim for 
revocation of forfeiture of VA benefits under the provisions 
of 38 U.S.C.A. § 6103(a) (West 2002) is not reopened.  
38 U.S.C.A. §§ 5108, 6103(a), 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the benefit being granted to the veteran on the 
issue of the timeliness of the substantive appeal, the 
application of the VCAA need not be further considered.     

With respect to the appellant's application to reopen his 
claim for revocation of the forfeiture declaration, review of 
the claims folder reveals compliance with the new statutory 
and regulatory provisions.  That is, by way of the June 2001 
decision letter and March 2002 statement of the case, the RO 
explained the basis of the prior forfeiture decision and the 
need for new and material evidence to reopen the claim, and 
explained why evidence submitted since the prior 
determination was not new and material.  With respect to the 
duty to assist, the Board emphasizes that this claim is legal 
in nature.  Therefore, there is no reasonable basis to assist 
the appellant with obtaining VA or private medical records or 
other types of government records.  The appellant has had the 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in May 2000, the amended 
regulations are not for application.

In regard to the underlying claim for revocation of 
forfeiture, the Board notes that both the law and regulation 
provide that VA will refrain from or discontinue providing 
assistance in obtaining evidence where the claimant is not 
entitled to the benefit as a matter of law.  38 U.S.C.A. 
§ 5103(A)(2); 38 C.F.R. § 3.159(d).  In fact, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable in cases where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim.  Mason v. Principi, 16 Vet. App. 129, 132 (1992).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Consequently, the VCAA is inapplicable to this issue.

II.  Analysis

A.  Timeliness of Appeal

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to Board of Veterans Appeals," 
or a correspondence containing the necessary information.  
38 C.F.R. § 20.202.

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  38 C.F.R. § 20.300.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  Id.  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case (SSOC) when such a response is 
required, may be granted for good cause.38 C.F.R. § 20.303.  
A request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal or response to the SSOC.  Id.  

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b).

In this case, a June 1, 2001, letter notified the appellant 
of the RO's denial to reopen his previously denied claim for 
VA benefits in 1955.  Specifically, the RO informed the 
appellant that the claim had been denied in 1955 on the basis 
that the appellant had forfeited all rights to VA benefits.  
The appellant filed a timely notice of disagreement with this 
decision in October 2001, and in March 2002 the RO issued the 
appellant a statement of the case.  The appellant's 
substantive appeal, which was dated on June 3, 2002, was 
received on June 11, 2003, according to the date stamp of 
receipt by VA.  

The actual postmark of the appellant's substantive appeal is 
not of record.  Thus, by going back five days from the June 
11, 2003 date of VA's receipt of the substantive appeal 
(excluding Saturdays, Sundays and Legal Holidays), the 
presumed postmark date would be June 4, 2002.  This would 
render the appellant's substantive appeal untimely by one day 
since one year from the date of the June 1, 2001, adverse 
decision is June 3, 2002 (after excluding Saturdays, Sundays 
and Legal Holidays).  See 38 C.F.R. § 20.305.

However, in support of the appellant's contention that he 
actually mailed the substantive appeal on June 3, 2002, the 
veteran submitted a Certification from the Republic of the 
Philippines, Office of the Postmaster Philippine Postal 
Corporation, Tagbilaran City Post Office, signed by the 
Postmaster.  In this document, the Postmaster certified that 
the appellant had posted a registered mail matter on June 3, 
2002, addressed to the Veterans Service Manager of the U.S. 
Department of Veterans Affairs, Ermita, Manila.  He also 
provided an identification number of the transaction.  Since 
there are no other documents on file that were received by 
the VA RO around this date, and by resolving all reasonable 
doubt in the veteran's favor on this point, the Board finds 
that the postmark date of the veteran's substantive appeal is 
June 3, 2002.  38 C.F.R. § 3.102.  The Board thus finds that 
since the substantive appeal was received within the 1-year 
period from the date of mailing of the notification of the 
June 2001 determination being appealed, the requirements of 
38 C.F.R. § 20.202 have been met.  Therefore, a timely 
substantive appeal has been filed with respect to the 
application to reopen a claim for revocation of the 
forfeiture of the veteran's right to Department of Veterans 
Affairs (VA) benefits under the provisions of 38 U.S.C.A. 
§ 6103(a) (West 2002).

B.  New and Material Evidence

The last final decision that denied the appellant's 
application to reopen a claim for revocation of the 
appellant's right to forfeiture of VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) is a Board 
decision dated in November 1989.  The Board's decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
However, under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
West, 12 Vet. App. 22 (1998).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically and as 
previously noted, the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156.  However, that 
revision applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002).  Given 
the May 2000 date of claim culminating in the instant appeal, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.§ 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.

As previously noted in this decision, the RO informed the 
appellant that his claim for VA benefits had been denied in 
1955 on the basis he had forfeited all rights to VA benefits.  
This decision was based on evidence that the appellant 
knowingly and intentionally made a false and fraudulent 
statement in connection with his VA claim when he asserted 
that he did not appear before a Loyalty Board, and on a 
finding that he was a member of the Bureau Constabulary, a 
Japanese-sponsored and controlled organization.  See 
§ 6103(a) (formerly 38 U.S.C.§ 3503(a)).

Evidence that was received after the Board's November 1989 
adverse decision denying the appellant's application to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA benefits under 38 U.S.C.A. § 6103(a) 
is either cumulative of evidence already of record in 
November 1989, and/or is not material to the issue at hand.  
Such evidence includes a Police Clearance document issued by 
the Chief of Tagbilarn, Philippine National Police, a 
Certification from the Office of The City Prosecutor, and a 
Certificate of Clerk issued by the Clerk of Court in the City 
of Tagbilaran, all dated in April 2001.  These documents 
certify that the appellant had no criminal record and had not 
been convicted nor accused of any crime or violation of any 
ordinance.  Similarly, the RO received a Barangay Clearance 
document from the Barangay Captain dated in April 2001 
certifying that the appellant was a person of good moral 
character and a law-abiding citizen.  These documents are 
similar to documents that were on file prior to 1989 
attesting to the same thing, and thus are cumulative in 
nature.  Specifically, in March 1967, the RO received a 
Certificate of Clerk from the Clerk of Court, City of 
Tagbilaran, and a letter from the Office of the City Judge, 
City of Tagbilaran, certifying that the appellant had never 
been accused of a crime or violation of any law or ordinance.  
Thus, this evidence is not considered "new".

Service records received in June 2002 showing the appellant's 
honorable service from February 1941 to April 1946 (noting 
that for the period from January 1943 to April 1945 the 
appellant was not under military control), along with a 
photograph and documents showing the appellant's award of 
service decorations, including the Bronze Star do not appear 
to be pertinent to the request to reopen and in any case 
could not be considered new since the information reflected 
on these items of evidence were already on file and 
considered by the Board in November 1989.  

Also not pertinent to the request to reopen are the 
transcript from the University of Bohol, office of Registrar, 
showing the appellant's school attendance from 1952 to 1953 
and from 1972 to 1974, and a school diploma dated in 1952.  
In this regard, the appellant's claims file includes his 
vocational rehabilitation folder showing his educational 
pursuits during the above-noted periods.  In any event, to 
any extent that the transcript and diploma may be considered 
"new" evidence, they are not material to the issue at hand.  
That is, this evidence, like the evidence noted above 
regarding the appellant's post World War II character and 
standing in the community, has no bearing on VA's decision to 
declare forfeiture of the appellant's right to VA benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002).   

In sum, there has been no evidence submitted that is new and 
material to warrant the reopening of the previous finding of 
forfeiture of benefits.


ORDER

A timely substantive appeal was received to complete an 
appeal on the issue of whether new and material evidence has 
been received to reopen a claim for revocation of the 
forfeiture of the appellant's right to VA benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002).

In the absence of new and material evidence, the application 
to reopen a claim for revocation of forfeiture of the 
appellant's rights to VA benefits, under the provisions of 
38 U.S.C.A. § 6103(a) (West 2002), is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


